I dissent from the foregoing opinion on two grounds:
First, this controversy relates to the same land arising between the same parties, and the same questions are involved that were litigated and determined in Cause No. 7504, to which reference is made by the majority, and there is no sound reason for departing from the rule of res judicata in this case.
Second, the Interior Department, representing the Indians, entered into the contract with the Santa Rita Oil and Gas Company under the law as interpreted by the Supreme Court of the United States at that time, and a subsequent change in the views of the court of last resort of the federal government as to the meaning of the Acts of Congress should be applied only to subsequent contracts and given no retroactive effect.
This principle was expounded in the case of Judith BasinIrrigation District v. Malott, 9 Cir., 73 F.2d 142, 97 A.L.R. 504, a Montana case, where in dealing with the question of violation of the obligation of contract, the interpretation upon the statutes authorizing the issuance of bonds was emphasized, and in effect the interpretation of the statutes by the court was held to be a part of the statute itself in determining the rights of the parties.
Individuals contracting with an agency of the federal government have the same right, in my opinion, to rely upon the decisions of the United States Supreme Court's interpretation of the rights of the parties to the contract under the existing rules laid down by that court, as fully as they have the right to rely upon existing statutory provisions in force at the time the contract is made. The change wrought by a court decision interpreting a statute vitally affects the rights of the parties under the contract to as great an extent as a change in the statute iself.
The former decision of this court between the same parties, relating to the same subject matter, should be adhered to in this action and our opinion should be to that effect. *Page 229